                                                                                        FILED
                                                                                2019 Jul-18 AM 09:32
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

CARLTON RAYMAN EDWARDS,                    )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 7:17-cv-00571-ACA-JHE
                                           )
STEVE MARSHALL, Alabama                    )
Attorney General, et al.,                  )
                                           )
       Respondents.                        )


                         MEMORANDUM OPINION


      Carlton Raymond Edwards, through counsel, filed this petition for a writ of

habeas corpus under 28 U.S.C. § 2254. (Doc. 1). Mr. Edwards challenges his 2010

conviction in Tuscaloosa County Circuit Court for manslaughter. (Id. at 1). On

April 23, 2019, the magistrate judge to whom the case was referred entered a report

pursuant to 28 U.S.C. § 636(b), recommending that the court deny Mr. Edwards’

§ 2254 petition. (Doc. 10). Mr. Edwards filed timely objections to the report and

recommendation. (Doc. 15).

      Most of Mr. Edwards’ objections repeat arguments that he presented in his

§ 2254 petition and that the magistrate judge already addressed in the report and

recommendation.       After carefully reviewing the record, the report and

recommendation, and the objections, the court finds that the report and
recommendation correctly resolved those arguments and OVERRULES those

objections without further discussion.         The court will, however, address

Mr. Edwards’ remaining objections at more length.

      A. Ineffective Assistance of Counsel for Failing to Request a
         Pretrial Immunity Hearing

      Mr. Edwards contends that he established prejudice from trial counsel’s

failure to request a pretrial immunity hearing because, without such a hearing

counsel lost “an important opportunity to get the statements of various witnesses

under oath to further effectively challenge them at trial.” (Doc. 15 at 6).

      The undisputed testimony at trial established that Mr. Edwards and

Mr. Spencer got into an argument, leading to Mr. Edwards shooting Mr. Spencer.

(See Doc. 10 at 2–4). Mr. Edwards has not alleged how the sworn testimony at the

pretrial immunity hearing would have differed from the sworn testimony at trial in

a way that would have a substantial likelihood of changing the result of the trial. See

Harrington v. Richter, 562 U.S. 86, 112 (2011) (“The likelihood of a different result

must be substantial, not just conceivable.”); (see Doc. 15 at 6; see also Doc. 1 at 54).

The court cannot accept “conclusory allegations unsupported by specifics.” Tejada

v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991).              Accordingly, the court

OVERRULES this objection.




                                           2
      B.     Ineffective Assistance of Counsel for Failing to Interview the
             Medical Examiner Prior to Trial

      Mr. Edwards contends that the magistrate judge improperly focused on

whether interviewing the medical examiner before trial would have changed the

manner of Mr. Spencer’s death, but his claim actually alleges that trial counsel failed

to properly prepare for trial by interviewing the medical examiner, as a result of

which he was surprised by the medical examiner’s testimony about Mr. Edwards

possibly causing injuries to Mr. Spencer’s head and neck during the fight. (Doc. 15

at 11–14).

      Even assuming that trial counsel’s failure to interview the medical examiner

amounted to deficient performance, Mr. Edwards has not established prejudice. He

asserts that because trial counsel was surprised by the medical examiner’s testimony

about the injuries to Mr. Spencer’s head and neck, counsel “did not have any rebuttal

other than trying to argue the marks could have been caused by a chain Spencer was

wearing . . . and by Mr. Spencer’s head striking the wall.” (Doc. 15 at 13). But he

does not allege what other tactic or line of questioning counsel might have pursued

with the benefit of further investigation, or how that unspecified line of questioning

would have had a substantial likelihood of changing the outcome of the case. See

Harrington, 562 U.S. at 112. The court cannot rely on Mr. Edwards’ conclusory and

speculative allegation of prejudice. See Tejada, 941 F.2d at 1559. Accordingly, the

court OVERRULES this objection.

                                          3
      C.    Ineffective Assistance for Failing to Obtain Sworn and
            Unparaphrased Witness Statements

      In his objection to the report and recommendation’s treatment of this claim,

Mr. Edwards appears to request discovery so that he can prove the existence of the

statements at the root of this claim. (Doc. 15 at 18–19). However, Mr. Edwards has

never made a formal discovery request from this court, instead asking, in a footnote,

for the court to order production of the statements. (See Doc. 1 at 54 n.15).

      Under Federal Rule of Civil Procedure 34, a party requesting discovery must

“serve on any other party a request” for discovery.           Fed. R. Civ. P. 34(a).

Mr. Edwards has not done so, and the court does not find an informal request made

in a footnote to satisfy the requirements of the Federal Rules of Civil Procedure or

the Rules Governing § 2254 Proceedings. See Rule 6(b), Rules Governing Section

2254 Cases. The court OVERRULES this objection.

      D. Ineffective Assistance of Counsel at Sentencing

      Mr. Edwards contends that the court should review this ineffective assistance

claim de novo because no state court has adjudicated the actual claim that he

presented; he asserts that each court misconstrued his claim. (Doc. 15 at 19–22).

      The record refutes this objection. Mr. Edwards’s claim is that trial counsel

was ineffective for continuing to represent him at sentencing even though

Mr. Edwards had fired him. (See Doc. 1 at 55 & n.16; see also Doc. 15 at 20). The

Alabama Court of Criminal Appeals rejected that exact claim. (See Doc. 4-26 at 15–

                                          4
16 (“Edwards argues that his counsel was ineffective for having represented him at

his sentencing hearing after he had been discharged . . . . Edwards insists that he did

not ask for counsel’s help and that he had lost faith in counsel’s ability. . . . [T]here

was no indication of ineffective assistance by Edward’s [sic] trial counsel.”)). Thus,

de novo review is not appropriate. See 28 U.S.C. § 2254(d); cf. Bester v. Warden,

836 F.3d 1331, 1336 (11th Cir. 2016). The magistrate judge applied the correct

standard in reviewing the state court’s adjudication of Mr. Edwards’ claim. The

court OVERRULES this objection.

      E.     Conclusion

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s report and recommendation and

Mr. Edwards’ objections, the court OVERRULES Mr. Edwards’ objections,

ADOPTS the magistrate judge’s findings, and ACCEPTS his recommendation.

Accordingly, the court WILL DENY Mr. Edwards’ § 2254 petition. And because

the petition does not present issues that are debatable among jurists of reason, the

court WILL DENY a certificate of appealability. See 28 U.S.C. § 2253(c); Slack v.

McDaniel, 529 U.S. 473, 484–85 (2000); Rule 11(a), Rules Governing Section 2254

Cases.

      The court will enter a separate order consistent with this opinion.




                                           5
DONE and ORDERED this July 18, 2019.



                        _________________________________
                        ANNEMARIE CARNEY AXON
                        UNITED STATES DISTRICT JUDGE




                            6
